 1                                                         The Honorable Ricardo S. Martinez
                                                            The Honorable Brian A. Tsuchida
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                  SEATTLE, WASHINGTON
 7
     John Samuel Ferrari Rivera,
 8
                         Petitioner,                 NO. 2:19-CV-00385 RSM-BAT
 9         v.
                                                     STIPULATION AND ORDER RE:
10   Bryan Wilcox, et al.,                           EXTENSION OF TIME FOR
                                                     PARTIES’ OBJECTIONS TO REPORT
11                                                   AND RECOMMENDATION
                         Respondents.
12

13

14                                       STIPULATION

15         The parties have conferred and hereby STIPULATE and AGREE to the following

16   schedule regarding filing of the parties’ objections to the Report and Recommendation: the

17   objections shall be filed by October 28, 2019, and should be renoted for Friday, November

18   1, 2019. Mr. Ferrari demonstrates good cause for this request: Yesterday, October 8, a

19   bond hearing was scheduled in his case for October 17, 2019. Mr. Ferrari asserts that his

20   current detention, which began on March 8, 2019, is now “prolonged.” See Zadvydas v.

21   Davis, 121 S.Ct. 2491 (2001) (detention in excess of 180 days is presumptively

     STIPULATION AND ORDER RE:                                         WASHINGTON IMMIGRATION
     SCHEDULE FOR PARTIES’ OBJECTIONS TO                                     DEFENSE GROUP
     REPORT & RECOMMENDATION - 1                                       11050 5th Ave. N.E., Ste. 205
                                                                        Seattle, Washington 98125
 1   “prolonged”). If the Immigration Judge (“I.J.”) sets bond, several issues in the present case

 2   may become moot, including whether the I.J. has jurisdiction to set bond. Moreover,

 3   granting an extension will conserve both the parties’ and the court’s resources.

 4
     Respectfully submitted this 9th day of October 2019,
 5

 6   /s/ Lori Walls                                 /s/ Michelle Lambert

 7   Lori Walls, WSBA #40011                        Michelle R. Lambert, NY#4666657
     Washington Immigration Defense Group           Assistant United States Attorney
 8   615 Second Avenue, Suite 350                   1201 Pacific Avenue, Suite 700
     Seattle, WA 98104                              Tacoma, WA 98402
 9   Tel. (206) 446-7851                            Tel. (253) 428-3824
     Fax (206) 666-4820                             Email: michelle.lambert@usdoj.gov
10   Email: lori.walls@imm-defense.com              Attorney for Respondents
     Pro Bono Attorney for Petitioner
11

12
                                               ORDER
13
            Based upon the foregoing stipulation of the parties, IT IS SO ORDERED. The
14
     Clerk is directed to send copies of this Order to all counsel of record.
15

16
            DATED this 16 day of October 2019.
17

18                                              A
                                                RICARDO S. MARTINEZ
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20

21

     STIPULATION AND ORDER RE:                                            WASHINGTON IMMIGRATION
     SCHEDULE FOR PARTIES’ OBJECTIONS TO                                        DEFENSE GROUP
     REPORT & RECOMMENDATION - 2                                          11050 5th Ave. N.E., Ste. 205
                                                                           Seattle, Washington 98125
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     STIPULATION AND ORDER RE:             WASHINGTON IMMIGRATION
     SCHEDULE FOR PARTIES’ OBJECTIONS TO         DEFENSE GROUP
     REPORT & RECOMMENDATION - 3           11050 5th Ave. N.E., Ste. 205
                                            Seattle, Washington 98125
